                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

AHMAD M. AJAJ,                                         )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )        No. 2:20-cv-00244-JPH-MG
                                                       )
J. E. KRUGER, et al.                                   )
                                                       )
                              Defendants.              )

          ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL,
           DENYING MOTION TO ADMINISTRATIVELY CLOSE CASE,
        RESETTING DEADLINE, AND DIRECTING FURTHER PROCEEDINGS

       Plaintiff Ahmad Ajaj filed this civil rights action alleging violations of his right to religious

freedom, deliberate indifference to his serious medical needs, unlawful retaliation, and defamation.

The defendants have moved to dismiss several claims. After multiple extensions of time, Mr. Ajaj's

response to the motion to dismiss is currently due June 30, 2021. See dkt. 49. Mr. Ajaj has now

moved for appointment of counsel or, in the alternative, to stay proceedings and administratively

close the case. For the reasons below, the motions are DENIED.

                                 I.        Motion to Appoint Counsel

       Litigants in federal civil cases do not have a constitutional or statutory right to court-

appointed counsel. Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018). Instead, 28 U.S.C.

§ 1915(e)(1) gives courts the authority to "request" counsel. Mallard v. United States District

Court, 490 U.S. 296, 300 (1989).

       "'When confronted with a request under § 1915(e)(1) for pro bono counsel, the district

court is to make the following inquiries: (1) has the indigent plaintiff made a reasonable attempt

to obtain counsel or been effectively precluded from doing so; and if so, (2) given the difficulty of
the case, does the plaintiff appear competent to litigate it himself?'" Eagan v. Dempsey, 987 F.3d

667, 682 (7th Cir. 2021) (quoting Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007)). These two

questions "must guide" the Court's determination whether to attempt to recruit counsel. Id.

        The first question, whether litigants have made a reasonable attempt to secure private

counsel on their own "is a mandatory, threshold inquiry that must be determined before moving to

the second inquiry." Eagan, 987 F.3d at 682; see also Thomas v. Anderson, 912 F.3d 971, 978

(7th Cir. 2019) (because plaintiff did not show that he tried to obtain counsel on his own or that he

was precluded from doing so, the judge's denial of these requests was not an abuse of discretion).

Mr. Ajaj asserts that he has written to four legal service providers requesting representation.

Dkt. 48 at 3, ¶ 14. Based on this assertion, the Court finds that Mr. Ajaj has made reasonable efforts

to find representation on his own. Mr. Ajaj should continue working to obtain counsel on his own.

        The Court turns next to Mr. Ajaj's competence to litigate the case. This inquiry "requires

consideration of both the factual and legal complexity of the plaintiff's claims and the competence

of the plaintiff to litigate those claims himself." Eagan, 987 F.3d at 682 (citing Pruitt, 503 F.3d at

655). "Specifically, courts should consider 'whether the difficulty of the case—factually and

legally—exceeds the particular plaintiff's capacity as a layperson to coherently present it to the

judge or jury himself.'" Id. (quoting Pruitt, 503 F.3d at 655). "This assessment of the plaintiff's

apparent competence extends beyond the trial stage of proceedings; it must include 'the tasks that

normally attend litigation: evidence gathering, preparing and responding to motions and other

court filings, and trial.'" Id. (quoting Pruitt, 503 F.3d at 655).

        Mr. Ajaj raises a number of claims in this action, including (1) a Religious Freedom and

Restoration Act claim based on strip searches; (2) a claim of deliberate indifference to serious

medical needs based on diluted medications and failure to provide a special diet; (3) a First



                                                    2
Amendment retaliation claim; and (4) a defamation claim based on a defendant's allegation that

Mr. Ajaj was stalking her.

       Mr. Ajaj does not assert that he is incompetent to litigate these claims on his own. Nor does

he provide information that would allow the Court to reach that conclusion. Mr. Ajaj offers no

information about his educational history—except a suggestion that he plans to enroll in university

courses while in prison—and he indicates no difficulty reading or writing. He does state that he

takes medicine that "interfer[es] with his ability to function normally throughout the day," but he

does not suggest that this will prevent him from competently litigating his case. Dkt. 48 at 2.

       Mr. Ajaj's main basis for seeking counsel is his temporary lack of access to legal materials.

He asserts that he is housed in the Special Housing Unit without access to the law library or a

typewriter. Id. He further asserts that he does not have access to the defendants' motion to dismiss.

Id. at 1. These are not sufficient reasons to appoint counsel at this time. The Court has sent Mr. Ajaj

a copy of the defendants' motion to dismiss and granted him multiple extensions of time to respond

to it. See dkts. 45 and 49. Accordingly, the motion to appoint counsel, dkt. [48], is DENIED.

       The clerk is directed to include a blank form motion for assistance with recruiting counsel

with Mr. Ajaj's copy of this Order. If Mr. Ajaj wishes to move for counsel again later in this case,

he should use the form motion provided by the Court.

                   II.       Motions to Stay and Administratively Close Case

       Mr. Ajaj's requests to stay proceedings, dkt. [48], and administratively close this case,

dkt. [50], are also DENIED. The Court acknowledges the added difficulties Mr. Ajaj has had

litigating this action after contracting Covid-19, see dkt. 21-1, and being transferred to the Special

Housing Unit. Indeed, the Court has allowed Mr. Ajaj significant extensions of time and provided

him with additional assistance in litigating this case. See dkts. 45 and 49. Nevertheless, the Court



                                                  3
finds that a stay is not warranted based on current circumstances. Mr. Ajaj may, however, move

to dismiss this action without prejudice. See Fed. R. Civ. P. 41(1)(2).

       Finally, the Court sua sponte resets the deadline for Mr. Ajaj to respond to the defendants'

motion to dismiss. Mr. Ajaj shall have through July 30, 2021, to file a response.

                                        III.   Conclusion

       Mr. Ajaj's motion to appoint counsel or stay proceedings, dkt. [48], and motion to

administratively close this case, dkt. [50], are DENIED.

       Mr. Ajaj shall have through July 30, 2021, to respond to the defendants' motion to dismiss.

SO ORDERED.

Date: 6/30/2021




Distribution:

AHMAD M. AJAJ
40637-053
ALLENWOOD – USP
ALLENWOOD U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 3000
WHITE DEER, PA 17887

Lara K. Langeneckert
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
lara.langeneckert@usdoj.gov




                                                 4
